
	
		I
		111th CONGRESS
		1st Session
		H. R. 917
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2009
			Mr. Guthrie
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To increase the health benefits of dependents of members
		  of the Armed Forces who die because of a combat-related
		  injury.
	
	
		1.Increase in the health
			 benefits of dependents of members of the Armed Forces who die because of a
			 combat-related injury
			(a)In
			 GeneralSection 1079(g) of
			 title 10, United States Code, is amended—
				(1)in paragraph (2),
			 by striking In addition and inserting the following:
			 Except as provided by paragraph (4), and in addition;
				(2)by redesignating
			 paragraphs (4) and (5) as (5) and (6), respectively;
				(3)by inserting after paragraph (3) the
			 following new paragraph:
					
						(4)(A)When a member dies because of a
				combat-related injury incurred while on active duty for a period of more than
				30 days, the member’s dependents who are receiving benefits under a plan
				covered by subsection (a) shall continue to be eligible for benefits under
				TRICARE Prime.
							(B)For the purposes of this paragraph, the
				term combat-related injury means an injury caused by hostile fire,
				explosion of a hostile mine, or any other hostile
				action.
							;
				and
				(4)in paragraph (5),
			 as redesignated by paragraph (2) of this subsection, by striking under
			 paragraph (2) and inserting under paragraph (2) or
			 (4).
				(b)Effective
			 DateThe amendments made by
			 this Act shall apply with respect to a member dying on or after September 11,
			 2001.
			
